Citation Nr: 1620836	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-operative evidence of a distal fibular fracture, left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a VA Regional Office (RO) in Houston, Texas. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 in July 2014, wherein he requested to appear before the Board via videoconference.  A hearing was scheduled for November 2014.  According to correspondence dated in November 2014, the Veteran requested a postponement of the videoconference hearing in order to gather additional evidence.  38 C.F.R. § 20.702(c).  He has not been rescheduled for a new hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. 38 C.F.R. § 3.103(c) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






